Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, figures 1-5 and 7, claim 1 in paper filed on 12/23/21 without traverse is acknowledged.  
Claim 1 is allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 2-9 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the solenoid device the magnetic circuit also including the magnetic spring, the movable core, and the fixed core, wherein when current is passed the electromagnetic coil, the movable core is attracted to an access position by an electromagnetic force against a spring force of the magnetic spring, the access position being relatively close to the fixed core, the electromagnetic force resulting from the conduction of current, and when the conduction of current through the electromagnetic coil is stopped, the movable core is moved to a separation position by the spring force of the magnetic spring, the separation position being farther .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 11, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837